Hart, J. (on rehearing). Counsel for the plaintiff claim that the court erred in affirming the ruling of the trial court in instructing the jury that there was no evidence that the street car was defectively equipped with brakes and in refusing to allow the plaintiff to introduce in evidence a section of its franchise ordinance as to how cars should be equipped. In her complaint the plaintiff alleges that the defendant neglected its duty in running summer street cars on its interurban line which were not vestibuled or equipped with air brakes of the direct system, mechanical and ratchet lever hand brakes. The undisputed proof showed that the'car in question was operated wholly within the corporate limits of the City of Ft. Smith and was not used in the interurban service. Hence the question of whether cars operated wholly within the city should be equipped with both mechanical and ratchet lever hand brakes was not an issue in the case, and the court properly held that the ordinance in question was not admissible'. The section of the ordinance was copied in our original opinion, and reference only need be made to it here. The court also properly instructed the jury that there was no evidence that the street car was defectively equipped with brakes. As above stated, the car was not required to have air brakes. The undisputed testimony shows that it was equipped with a ratchet lever hand brake, and that this brake was in perfect order. There was no proof to show that it was in anywise defective, and that was not an issue in the case. The case was tried solely on the ground that another street car had stopped at a place for the purpose of discharging and receiving passengers where it was not allowed under the ordinance to stop for that purpose, and by its wrongful action in this respect created a blind corner which prevented the motorman on the car in question from seeing the approach of the automobile in which the plaintiff was riding. ' The plaintiff in bringing her action evidently proceeded on the theory that the car in question was in the interurban service, and that there was negligence on the part of the defendant in not having it' equipped with air brakes. When she found out that the car in question was not used in the interurban service, but was wholly operated within the corporate limits of the city, she should have amended -her pleadings to allege negligence with respect to the kind of brakes used there if she intended to make that an issue in the case. Not having done so, she is not in an attitude to complain at the ruling of the-court in this regard. The motion for rehearing will be denied.